            Case: 1:20-cv-01872 Doc #: 1 Filed: 08/21/20 1 of 12. PageID #: 1




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                  CLEVELAND DIVISION


  CITY OF MAPLE HEIGHTS, OHIO,                          Case No.:
  individually and on behalf of all others similarly
  situated,                                             Judge:

                          Plaintiff,

            v.                                          JURY TRIAL DEMANDED

  NETFLIX, INC., and HULU, LLC,

                          Defendants.


                                 CLASS ACTION COMPLAINT

       Plaintiff City of Maple Heights, Ohio (“Plaintiff”), individually and on behalf of all others

similarly situated (the “Class,” as more fully defined below), brings this class action against

Defendants Netflix, Inc. and Hulu, LLC (collectively “Defendants”). Plaintiff makes the following

allegations upon personal knowledge as to its own acts, upon information and belief and its

attorneys’ investigation as to all other matters, and alleges as follows:

                                        INTRODUCTION

       1.        Defendants provide video service in Ohio municipalities. When doing so, they use

wireline facilities (i.e., broadband wireline facilities) located at least in part in public rights-of-

way.

       2.        Accordingly, Defendants should be and are required by law to pay each of those

municipalities a video service provider fee of up to 5% percent of their gross revenue, as derived

from their providing video service in that municipality.
             Case: 1:20-cv-01872 Doc #: 1 Filed: 08/21/20 2 of 12. PageID #: 2




        3.      Defendants have failed to pay the required fee, necessitating this lawsuit, and

entitling Plaintiff and the putative class to the relief requested herein.

                                              PARTIES

Plaintiff

        4.      City of Maple Heights, Ohio (“Maple Heights”) is a lawfully existing Ohio

municipal corporation located in Cuyahoga County, Ohio.

Defendants

        5.      Netflix, Inc. (“Netflix”) is a Delaware corporation, headquartered in Los Gatos,

California. Netflix’s primary business is its video service, which offers online streaming of a

library of films and television programs, as well as the distribution and production of original films

and television series. Netflix does business in Maple Heights, Ohio and has done so at all times

relevant to this action.

        6.      Hulu, LLC (“Hulu”) is a Delaware limited liability company, headquartered in

Santa Monica, California. Hulu’s primary business is its video service, which offers online

streaming of live video programming and a library of films and television programs, as well as the

distribution and production of original films and television series. Hulu does business in Maple

Heights, Ohio and has done so at all times relevant to this action.

                                  JURISDICTION AND VENUE

        7.      This Court has original jurisdiction over this action under the Class Action Fairness

Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d). Defendants are citizens of a state different from that

of Plaintiff, the putative class size is greater than 100, and the aggregate amount in controversy for

the proposed Class exceeds $5,000,000.00, exclusive of interest and costs.




                                                   2
             Case: 1:20-cv-01872 Doc #: 1 Filed: 08/21/20 3 of 12. PageID #: 3




        8.      Venue is proper in this District, and this Court has personal jurisdiction over

Defendants, pursuant to 18 U.S.C. § 1965(a) and 28 U.S.C. § 1391(b), because a substantial part

of the events giving rise to the claims occurred in this District, and because Defendants “transact

affairs” in this District; each Defendant continuously and systematically engaged in and continues

to engage in business in this District.

                                    FACTUAL ALLEGATIONS

        9.      Defendants provide video service to their subscribers to view television shows,

movies, documentaries, and other programming.1              They compete with other video service

providers,2 offering video programming3 that is comparable to that provided by cable companies

and television-broadcast stations.

        10.     Customers view Netflix’s and Hulu’s video programming—such as television

shows, movies, and documentaries—using an Internet-connected device. Internet-connected

devices are electronic devices that have software enabling them to stream Defendants’ video

programming, including smart televisions, streaming media players like Roku or Apple TV,




1
  “Video service” means the provision of video programming over wires or cables located at least in part in
public rights-of-way, regardless of the technology used to deliver that programming, including Internet
protocol technology or any other technology. The term includes cable service, but excludes video
programming provided to persons in their capacity as subscribers to commercial mobile service, as defined
in the “Telecommunications Act of 1996,” Pub. L. No. 104-104, Title VII, Sections 704(a) and 705, 110
Stat. 61, 151, 153, 47 U.S.C. 332; video programming provided solely as part of and through a service that
enables users to access content, information, electronic mail, or other services offered over the public
Internet. See O.R.C. § 1332.21(J).
2
 “Video service provider” means a person granted a video service authorization under sections 1332.21 to
1332.34 of the Revised Code. See O.R.C. § 1332.21(M).
3
 “Video programming” has the same meaning as in the “Cable Communications Policy Act of 1984,” Pub.
L. No. 98-549, 98 Stat. 2781, 47 U.S.C. 522 [“the term “video programming” means programming provided
by, or generally considered comparable to programming provided by, a television broadcast station.”]. See
O.R.C. § 1332.21(I).


                                                    3
          Case: 1:20-cv-01872 Doc #: 1 Filed: 08/21/20 4 of 12. PageID #: 4




smartphones, tablets, video game consoles, set-top boxes from cable and satellite providers, Blu-

ray players, and personal computers.

       11.        When a subscriber wants to watch Netflix or Hulu video programming, he or she

uses an Internet-connected device to send a request to the Internet-service provider. The Internet-

service provider then forwards that request to Netflix’s and Hulu’s dedicated Internet servers,

which, in turn, provide a response. This response is then relayed back to the subscriber’s device,

and Netflix and Hulu deliver the video programming via Internet protocol technology (i.e.,

broadband wireline facilities located at least in part in public rights-of-way).

       12.        During the relevant time period, Netflix has used a content delivery network called

Netflix Open Connect to deliver 100% of its video traffic to its subscribers. When a Netflix

subscriber wants to view Netflix programming, the subscriber’s Internet service provider will

connect the subscriber to the closest Netflix Open Connect server offering the fastest speeds and

best video quality.

       13.        According to Netflix, that means that most of its subscribers receive Netflix’s video

programming from servers either inside of, or directly connected to, the subscriber’s Internet

service provider’s network within their local region. Netflix has “end-to-end” control of its entire

Open Connect system, including any servers located in Maple Heights and other Ohio

municipalities.

       14.        Similar to Netflix, when a Hulu subscriber wants to view Hulu’s video

programming, the subscriber’s Internet service provider will connect the subscriber to the Hulu

server. Hulu receives the directive and checks the subscriber’s entitlement, the location, and the

content availability. It then delivers the program through the Internet to the subscriber’s Internet-

connected device.




                                                    4
          Case: 1:20-cv-01872 Doc #: 1 Filed: 08/21/20 5 of 12. PageID #: 5




        15.    Defendants’ subscribers typically use a broadband Internet connection, such as

DSL or fiber optic cable to receive Defendants’ programming. In Maple Heights, common

providers include AT&T and Spectrum Broadband. These broadband Internet connections rely

upon wireline facilities located in whole or in part in the public right(s)-of-way to deliver Internet

service to subscribers. That means that Defendants operate and provide their video service to

Defendants’ subscribers through wireline facilities located at least in part in the public right-of-

way.

        16.    As video service providers, Defendants were required to apply for and obtain prior

authorization from the director of commerce of Ohio and provide ten days’ advance, written notice

to Plaintiff and other Ohio municipalities before it started providing its video service in those

jurisdictions. See O.R.C. § 1332.23(A), O.R.C. § 1332.24(A)(1), and O.R.C. § 1332.27(A).

        17.    Defendants failed to apply for, and therefore never received, authorization from the

Ohio director of commerce, and Defendants failed to provide ten days’ advance, written notice to

Plaintiff and other Ohio municipalities, and, therefore, have been and continue to provide video

service throughout Ohio without legal authorization, and in contravention of the Ohio Revised

Code.

        18.    Had Defendants provided the statutorily required ten days’ advance, written notice,

then Plaintiff and other Ohio municipalities would have been provided an opportunity, as set forth

in the Ohio Revised Code, to notify Defendants of the percentage of gross revenues required to be

paid for providing video service in those jurisdictions (i.e. the video service provider fee). See

O.R.C. 1332.32(C)(1).4



4
 See also Ohio Department of Commerce, FAQs for Local Governments, available at
https://www.com.state.oh.us/documents/vsa_LocalGovernmentFAQs.pdf


                                                  5
          Case: 1:20-cv-01872 Doc #: 1 Filed: 08/21/20 6 of 12. PageID #: 6




       19.     Many Ohio municipalities, including Maple Heights, have enacted local ordinances

that impose a video service provider fee of 5% on all video service providers.

       20.     The Ohio director of commerce would have authorized video service providers such

as Defendants to use public rights-of-way, as long as said video service provider makes a quarterly

video service provider payment to each city in which it provides video service. The required video

service provider payment is up to 5% of gross revenues,5 received by the video service provider

from the provision of video services in that city. See O.R.C. § 1332.32.

       21.     Defendants were required to receive authorization from the Ohio director of

commerce and provide ten days’ advance, written notice before providing video service in Maple

Heights and the other Ohio municipalities in which they provide their video services. Defendants’

failure to receive authorization and provide advance, written notice, however, did not relieve

Defendants of the obligation to pay a video service provider fee of up to 5% of their gross revenues

derived from providing such video service in those municipalities. See O.R.C. § 1332.32.

       22.     Defendants have failed to comply with § 1332.32 because they have failed to

receive authorization and provide ten days’ advance, written notice, directly resulting in the failure

to pay Plaintiff and the other Class members the required video service provider fee of up to 5%

of gross revenues.

       23.     Plaintiff, individually and on behalf of other Ohio municipalities, seeks to require

Defendants to abide by the Ohio Revised Code, and pay what they owe to these municipalities.

                               CLASS ACTION ALLEGATIONS




5
 “Gross revenue” shall be computed in accordance with generally accepted accounting principles. See
O.R.C. § 1332.32(B).


                                                  6
          Case: 1:20-cv-01872 Doc #: 1 Filed: 08/21/20 7 of 12. PageID #: 7




       24.     Plaintiff brings this action as a class action pursuant to Rules 23(a) and 23(b)(2)

and (b)(3) of the Federal Rules of Civil Procedure, on behalf of a class defined as:

       All Ohio municipalities in which one or more of the Defendants has provided
       video service (the “Class”).

       25.     Excluded from the Class are Defendants and any of their members, affiliates,

parents, subsidiaries, officers, directors, employees, successors, or assigns; and the Court staff

assigned to this case and their immediate family members. Plaintiff reserves the right to modify

or amend the Class definition, as appropriate, during the course of this litigation.

       26.     This action has been brought and may properly be maintained on behalf of the Class

proposed herein under the criteria of Rule 23 of the Federal Rules of Civil Procedure.

       27.     Numerosity—Federal Rule of Civil Procedure 23(a)(1). The proposed Class is

sufficiently numerous that individual joinder of all Class members is impracticable. Indeed, the

Class size is believed to be hundreds of municipalities. Class members may be notified of the

pendency of this action by recognized, Court-approved notice dissemination methods, which may

include U.S. Mail, electronic mail, Internet postings, and/or published notice.

       28.     Commonality and Predominance—Federal Rules of Civil Procedure 23(a)(2)

and 23(b)(3). This action involves common questions of law and fact, which predominate over

any questions affecting only individual Class members, including, without limitation:

               a. Whether Defendants provide video service, as defined by O.R.C. § 1332.21(J),
                  within Plaintiff’s and the other Class members’ geographic areas;

               b. Whether Defendants are video service providers, as defined by O.R.C. §
                  1332.21(M)

               c. Whether Defendants were required to receive authorization from the Ohio
                  director of commerce and provide ten days’ advance, written notice to Plaintiff
                  and other Ohio municipalities of such service;

               d. Whether Defendants’ failure to apply and obtain authorization and failure to
                  provide ten days’ advance, written notice to Plaintiff and other Ohio


                                                  7
          Case: 1:20-cv-01872 Doc #: 1 Filed: 08/21/20 8 of 12. PageID #: 8




                   municipalities of such video service has relieved Defendants of their obligation
                   to pay video service provider fees pursuant to O.R.C. § 1332.32;

               e. The appropriate measure of damages to award Plaintiff and the other Class
                  members; and

               f. The appropriate declaratory relief to which Plaintiff and the other Class
                  members are entitled.

       29.     Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims are

typical of the other Class members’ claims because Plaintiff and each of the other Class members

is entitled to video service provider fee payments from Defendants pursuant to O.R.C. § 1332.32,

and Defendants have failed to pay Plaintiff and each of the other Class members those video

service provider fees. Plaintiff is asserting the same claims and legal theories individually and on

behalf of the other Class members.

       30.     Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

Plaintiff is an adequate Class representative because its interests do not conflict with the interests

of the other Class members who it seeks to represent, Plaintiff has retained counsel competent and

experienced in complex class action litigation, including successfully litigating class action cases

similar to this one, where defendants breached statutory obligations, and Plaintiff intends to

prosecute this action vigorously. Class members’ interests will be fairly and adequately protected

by Plaintiff and its counsel.

       31.     Declaratory and Injunctive Relief—Federal Rule of Civil Procedure 23(b)(2).

Defendants acted or refused to act on grounds generally applicable to Plaintiff and the other Class

members, thereby making appropriate final injunctive relief and/or declaratory relief, as described

below, with respect to the Class members.

       32.     Superiority—Federal Rule of Civil Procedure 23(b)(3).              A class action is

superior to any other available means for the fair and efficient adjudication of this controversy,



                                                  8
           Case: 1:20-cv-01872 Doc #: 1 Filed: 08/21/20 9 of 12. PageID #: 9




and no unusual difficulties are likely to be encountered in the management of this class action.

Individualized litigation creates a potential for inconsistent or contradictory judgments and

increases the delay and expense to all parties and the court system. By contrast, the class action

device presents far fewer management difficulties, and provides the benefits of single adjudication,

economy of scale, and comprehensive supervision by a single court.

                                       CLAIMS ALLEGED

                                             COUNT I

                      VIOLATION OF OHIO REVISED CODE § 1332.32

        33.     Plaintiff repeats, realleges, and incorporates by reference Paragraphs 1-32, as if

fully set forth herein.

        34.     Defendants provide video service, and are video service providers, in Maple

Heights and each municipality comprising the Class. See O.R.C. § 1332.21(M). Defendants

derive gross revenues from providing these video services.

        35.     Defendants are thus required, by statute, to pay each municipality in which they

provide video service, a video service provider fee of up to 5% of their gross revenues derived

from their operations in that municipality. See O.R.C. § 1332.32. Failure to receive the required

authorization from the Ohio director of commerce does not excuse Defendants’ obligation to make

these payments.

        36.     Defendants have failed to comply with § 1332.32 because they have failed to pay

Plaintiff and the other Class members up to 5% of gross revenues, as required.

        37.     Plaintiff and the other Class members are, therefore, entitled to damages as a result

of Defendants’ violations of O.R.C § 1332.32, along with pre- and post-judgment interest, in an

amount to be determined at trial.




                                                  9
           Case: 1:20-cv-01872 Doc #: 1 Filed: 08/21/20 10 of 12. PageID #: 10




                                            COUNT II

                              DECLARATORY JUDGMENT ACT

        38.     Plaintiff repeats, realleges, and incorporates by reference Paragraphs 1-32, as if

fully set forth herein.

        39.     This case involves an actual controversy of sufficient immediacy, which is

substantial and concrete, touches upon the legal relations of parties with adverse interests, and is

subject to specific relief through a decree of conclusive character.

        40.     Pursuant to 28 U.S.C. §§ 2201-2202, Plaintiff seeks a declaration, and resulting

order, from the Court that:

                a. Each Defendant provides “video service,” as that term is defined in the Ohio
                   Revised Code. See O.R.C. § 1332.32(J);

                b. Each Defendant is a “video service provider,” as that term is defined in the Ohio
                   Revised Code. See O.R.C. § 1332.32(M);

                c. Defendants provide video service, and are video service providers, in Maple
                   Heights and each municipality in the Class. See O.R.C. § 1332.32(J)-(M);

                d. Defendants were required to receive authorization from the Ohio director of
                   commerce and provide ten days’ advance, written notice to Plaintiff and other
                   Ohio municipalities of such service. See O.R.C. § 1332.23(A), O.R.C. §
                   1332.24(A)(1), and O.R.C. § 1332.27(A)

                e. Defendants are required to pay Plaintiff and each of the other Class members a
                   video service provider fee of up to 5% of their gross revenues derived from their
                   operations in each such municipality, pursuant to O.R.C. § 1332.32; and

                f. Defendants have failed to comply with O.R.C. § 1332.32, because they have
                   each failed to pay to Plaintiff and each of the other Class members the required
                   fee of up to 5% of gross revenues.

                                   REQUEST FOR RELIEF

        WHEREFORE, Plaintiff, individually and on behalf of the other Class members,

respectfully requests that the Court enter judgment in their favor and against Defendants as

follows:


                                                 10
           Case: 1:20-cv-01872 Doc #: 1 Filed: 08/21/20 11 of 12. PageID #: 11




      a.        Enter an Order certifying the above-defined Class and designating Plaintiff as
                Class Representative, and Plaintiff’s counsel as Class Counsel;

      b.        Award all monetary relief to which Plaintiff and the other Class members are
                entitled, including as set forth in Count I above;

      c.        Grant declaratory relief as set forth in Count II above, including ordering
                Defendants to cure their noncompliance with O.R.C. § 1332.32;

      d.        Award pre- and post-judgment interest;

      e.        Award reasonable attorneys’ fees and costs to Plaintiff’s counsel; and

      f.        Grant such further and other relief as this Court deems appropriate.

                                    JURY TRIAL DEMANDED

      Plaintiff demands a trial by jury on all causes of action so triable.



Dated: August 21 2020                                 Respectfully submitted,


                                                      /s/ Justin J. Hawal
                                                      Mark A. DiCello (0063924)
                                                      Justin J. Hawal (0092294)
                                                      DICELLO LEVITT GUTZLER LLC
                                                      7556 Mentor Avenue
                                                      Mentor, Ohio 44060
                                                      Tel: 440-953-8888
                                                      madicello@dicellolevitt.com
                                                      jhawal@dicellolevitt.com

                                                      Adam J. Levitt
                                                      Mark Hamill*
                                                      Brittany Hartwig*
                                                      DICELLO LEVITT GUTZLER LLC
                                                      Ten North Dearborn Street, Sixth Floor
                                                      Chicago, Illinois 60602
                                                      Tel: 312-314-7900
                                                      alevitt@dicellolevitt.com
                                                      mhamill@dicellolevitt.com
                                                      bhartwig@dicellolevitt.com

                                                      Austin Tighe*



                                                11
        Case: 1:20-cv-01872 Doc #: 1 Filed: 08/21/20 12 of 12. PageID #: 12




                                               Michael Angelovich*
                                               NIX PATTERSON, LLP
                                               3600 North Capital of Texas Highway
                                               Building B, Suite 350
                                               Austin, Texas 78746
                                               Tel: 512-328-5333
                                               atighe@nixlaw.com
                                               mangelovich@nixlaw.com

                                               Peter Schneider*
                                               SCHNEIDER WALLACE COTTRELL
                                               KONECKY, LLP
                                               3700 Buffalo Speedway, Ste. 1100
                                               Houston, Texas 77098
                                               Tel: 713-338-2560
                                               pschneider@schneiderwallace.com

                                               Todd M. Schneider*
                                               Jason H. Kim*
                                               SCHNEIDER WALLACE COTTRELL
                                               KONECKY, LLP
                                               2000 Powell Street, Suite 1400
                                               Emeryville, California 94608
                                               Tel: 415-421-7100
                                               tschneider@schneiderwallace.com
                                               jkim@schneiderwallace.com

                                               Counsel for Plaintiff and the Proposed
                                               Class


* Pro Hac Vice applications to be filed




                                          12
